Citation Nr: 1530551	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-33 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1966 to February 1969, with confirmed service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Diabetes mellitus, type II, has not been present during the pendency of the claim.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
	
The record reflects that VA sent the Veteran all required notice in a September 2009 letter, prior to the January 2010 rating decision on appeal.

The record also reflects that the Veteran's service treatment records (STRs), service personnel records, and post-service VA medical records have been obtained.  In addition, the Veteran was afforded VA examinations in September 2009, July 2012, and October 2013.  In December 2009, a VA addendum opinion related to the claim was provided.  The Board finds that the VA examination reports and VA addendum opinion are collectively adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war and manifests diabetes mellitus to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

38 U.S.C.A. § 1116(a) provides presumptive service connection on the basis of herbicide exposure in service for enumerated diseases manifested to a degree of 10 percent or more within a specified time period.  38 U.S.C.A. § 1116; 38 C.F.R.     §§ 3.307, 3.309(e), 3.313.  

Veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, and develops diabetes mellitus to a compensable degree any time after such service, the disease shall be service-connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran asserts that service connection is warranted for diabetes mellitus due to his exposure to herbicides during his service in the Republic of Vietnam.  

Service treatment records (STRs) are negative for evidence of diabetes mellitus.

In a September 2009 VA examination, the Veteran reported that he was found to be diabetic during a routine physical in 2006 or 2007, takes medication, and experienced loss of sensation in the hands and feet and erectile dysfunction.  The examiner determined that a diagnosis of diabetes or peripheral edema was not warranted and that there was insufficient evidence to warrant a diagnosis of diabetic peripheral neuropathy.  The examiner explained that the Veteran did not have diabetes therefore his erectile dysfunction could not be caused by diabetes and there was no evidence on physical examination of nerve impairment such as the type caused by diabetes.

In a December 2009 VA addendum opinion, the examiner explained that there was insufficient evidence to warrant a diagnosis of diabetes mellitus, type II or its residuals because the Veteran underwent a glucose tolerance test in October 2009 that confirmed he did not have diabetes.  The examiner noted that although the claims file indicates the Veteran was diagnosed with diabetes, there was no explanation on how the diagnosis was established.  The examiner explained the American Diabetes Association (ADA) outlines that diabetes mellitus can be diagnosed based on positive findings from any two of the following tests on different days:  symptoms of diabetes plus plasma glucose concentration greater than 200 milligrams (mg) per deciliter (dL); fasting glucose greater than 126 mg per dL; or a two hour glucose tolerance test with glucose greater than 200 mg per dL at two hours after a 75 gram glucose load.  The examiner concluded that the Veteran clearly did not meet the above ADA diagnostic criteria for diabetes.  His fasting glucose during the examination was 102 and a two hour glucose test level was 176.  The examiner further found fasting glucose levels in the Veteran's file of 91 in December 2008, 125 in April 2009, 99 in August 2009, and 104 in November 2009, none of which was greater than 126, and non-fasting glucose levels were reported at 121 and 92 in June 2003, which were not greater than 126 and still did not support a diagnosis of diabetes.  The examiner noted that the ADA guidelines recommend patients begin anti-diabetic medication when they are glucose intolerant to prevent the development of diabetes and found the Veteran met the diagnostic criteria for glucose intolerance based on two fasting glucose levels greater than 100.  The examiner explained that glucose intolerance was not the same as diabetes mellitus, type II.

In a June 2010 notice of disagreement, the Veteran reported that he was on medication for diabetes and was given shoes and socks for diabetic neuropathy at a VA Medical Center.

In connection with April 2011 VA treatment, the Veteran's blood glucoses were noted to be appropriately controlled with no adjustment recommended.

A July 2012 VA examination report also indicates that the Veteran did not meet the criteria for a diagnosis of diabetes but also indicates that the Veteran had complications of diabetes mellitus, to include diabetic peripheral neuropathy and retinopathy and that the Veteran's erectile dysfunction, skin condition, and eye condition other than retinopathy were at least as likely as not due to diabetes.  The examiner noted that the Veteran's most recent A1C test results in June 2012 were at 5.6 percent.  The examiner opined that the Veteran's erectile dysfunction predated diagnosis of diabetes, noted that a July 2012 VA treatment note found no electrodiagnostic evidence of peripheral neuropathy, and noted that the Veteran described a skin condition known as diabetic bullae but that he did not have a current dermatological complication of diabetes mellitus.

In an August 2013 VA examination, the Veteran reported that he did not have diabetes mellitus type II and denied any symptoms of diabetes.  He stated that he was told he was pre-diabetic and took medication twice a day to prevent diabetes.  The examiner opined that based on laboratory evidence, the Veteran did not meet the ADA diagnostic criteria for diabetes mellitus, type II, and further found that because the Veteran did not have diabetes he also did not have diabetic peripheral neuropathy.  

The Board finds that service connection for diabetes mellitus, type II is not warranted because the disorder has not been present during the period of the claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As set forth above, the Veteran was not found to have diabetes mellitus on the September 2009, July 2012, or August 2013 VA examination.  In addition, the December 2009 VA addendum opinion and August 2013 VA examination report reflect that the examiner reviewed the evidence of record and properly explained why the VA medical records indicating the Veteran had diabetes mellitus were not supported by the medical evidence.  Although the July 2012 VA examination report provides conflicting information concerning whether the Veteran had diabetes and complications of diabetes, the August 2013 VA examiner reviewed the claims file and properly explained why a diagnosis of diabetes was not warranted.  Moreover, the Veteran stated he had no diagnosis of diabetes mellitus, but was pre-diabetic, at the August 2013 VA examination.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for diabetes mellitus, type II is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


